Citation Nr: 1703102	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder (claimed as asthma), to include as the result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to June 1992, including service in Southwest Asia.  
This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In its decision, the RO denied claims for service connection for a right knee disability and for a respiratory disorder, claimed as asthma.  The Veteran timely appealed both rulings.  After further development, including a remand of both issues by the Board in April 2015, the RO granted service connection for a right knee disability in October 2016.  

The Veteran testified at a personal hearing before a Decision Review Officer in November 2011.  A transcript of that hearing is of record.  He later requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled, but the Veteran withdrew his hearing request in October 2014.  See 38 C.F.R. § 20.704 (2016).    


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in this appeal, the Veteran's authorized representative withdrew the claim for entitlement to service connection for a respiratory disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In December 2016, VA received a letter the Veteran's attorney withdrawing the appeal of the denial of entitlement to service connection for a respiratory disorder (claimed as asthma).  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of service connection for a respiratory disorder (claimed as asthma) is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


